DETAILED ACTION
Drawings
The drawings filed 1/25/22 are accepted.


Specification
The spec filed 1/25/22 is accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (US Pat. No. 8,801,491 B2; as cited in applicant’s IDS).
Regarding claim 1, Bruder discloses a toy construction element (Fig. 12), the toy construction element comprising: a body with at least one projection extending therefrom (Fig. 12; collectively items 1 and 12) and a plurality of complementary-shaped recesses formed therein, the recesses extending along at least two different axes (Fig. 3, and col. 6, lines 29-34; noting five other sides making obvious at least three different axes), each recess of the plurality of recesses being configured for receiving a corresponding projection from a like toy construction element so as to allow like toy construction elements to be interconnected in three dimensions (Figs. 12 and 3; noting this is functionally possible given the structure in Fig. 12, see in particular Fig. 18), the at least one projection and/or the recesses being formed with snap-fit interlocking features for interlocking engagement between like toy construction elements (Fig. 4, item 4 on the recess, Fig. 8, item 16 on the projection and col. 7, lines 39-57; so both; see Fig. 18 for connection), the snap-fit interlocking features including complementary locking formations formed on the at least one projection and the recesses (Fig. 4, item 4 on the recess, Fig. 8, item 16 on the projection and col. 7, lines 39-57), wherein sides of the body comprise substantially planar faces (Fig. 4, reproduced below, noting the side corners), the complementary locking formations comprise an outwardly extending bulge formed on an outer surface of the at least one projection (Fig. 8, item 16 on the projection) and an inwardly extending bulge extending radially from an inner surface of each recess of the plurality of recesses (Fig. 4, item 4 on the recess), each recess is a substantially hollow cylindrical form defined by a cylindrical wall that extends from an interior of the body to almost a level of a respective substantially planar face and is at least partially spaced apart from the substantially planar face (Fig. 4, items 3 and 5, and col. 6, lines 43-45), a space is provided radially outward of the cylindrical wall that at least partially surrounds and separates the cylindrical wall from the substantially planar face (Fig. 4, reproduced below), the inwardly extending bulge is formed near an outermost end of each recess (Fig. 4, item 4), the at least one projection has a substantially hollow cylindrical form with the outwardly extending bulge formed radially near an outermost end (Fig. 8, item 16, and Fig. 9 showing “hollow”), the inwardly extending bulge and the outwardly extending bulge are configured to pass over each other as the projection of one toy construction element is received in the complementary-shaped recess of another toy construction element when like toy construction elements are assembled (Fig. 12 and col. 7, lines 39-57; the italicized words denoting functional language that is possible given the structure), the cylindrical wall of each recess is at least in part defined by a resilient component (Fig. 7, lines 50-57; noting “plastic” and Fig. 4, item 4), and the resilient component flexes into the space to permit passage of the inwardly extending bulge and the outwardly extending bulge during assembly and disassembly of like toy construction elements (Fig. 12 and col. 7, lines 39-57; again noting that this functional language that is possible given the structure if not specifically disclosed).  It is noted that Bruder does not specifically disclose that that cylindrical wall extends from an interior of the body to a level of the planar face.  However, Bruder discloses that the cylindrical wall extends from an interior of the body to almost a level of the planar face (Fig. 4, reproduced below).  In addition, regarding the exact shape of the cylindrical wall (i.e. extending to a level of the planar face), it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s newly submitted spec, par. [0017], giving no criticality to the cylindrical wall extending to a level of the planar face).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the cylindrical wall (i.e. its level as compared to the planar face) would not be significant: that is, the projection would engage the cylindrical wall regardless of its level as compared to the planar surface.  

 

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

Regarding claim 2, Bruder discloses configured so that the resilient component is stressed as the bulges pass over each other and at least substantially relieved of stress otherwise, the bulges being positioned so that the resilient component is at least substantially relieved of stress when like elements are interconnected (Fig. 12 and col. 7, lines 39-57; again noting italicized word denotes functional language that is possible given the structure if not specifically disclosed).
Regarding claim 3, Bruder discloses that the bulge of each projection is formed near a distal most point thereof (Fig.8, item 16) and the bulge of each recess is formed near an outermost point thereof (Fig. 4, item 4).
Regarding claim 4, Bruder discloses that the [projection] bulges are generally annular (Fig. 8, item 8 and Fig. 6).  It is noted that Bruder does not specifically disclose that the recess bulges are generally annular.  However, Bruder discloses the use of four separate bulges for the recess (Figs. 3 and 4, item 4).  In addition, regarding using four separate bulges over an annular ring, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s newly submitted spec, par. [0023], giving no criticality the use of an annular ring, and specifically stating that “a plurality of individual elements may be used”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape recess bulge would not be significant: that is, the recess bulges would engage the annular ring of the projection regardless of its exact shape.  
Regarding claim 10, Bruder discloses that the toy construction element is in the form of a unit-shape comprising one of a cuboid, a parallelepiped, a sphere, a prism, a cone, a cylinder or a torus (Fig. 1; noting a cuboid).
Regarding claim 11, Bruder discloses that the body of the toy construction element is formed as an integration of a plurality of the unit-shapes (Figs. 16-18).
Regarding claim 12, Bruder discloses that the body of the toy construction element is formed of a plurality of integrally formed cuboid unit-shapes (Figs. 16-18), each external surface of each cuboid unit-shape having a projection or recess formed thereon (Figs. 16-18 and col. 6, lines 29-31).
Regarding claim 16, Bruder discloses that two or more recesses extend from a common interior location of the body (Figs. 4 and 5).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (US Pat. No. 8,801,491 B2; as cited in applicant’s IDS) in view of Hansen et al. (herein “Hansen”; US Pat. No. 7,596,473 B2). 
Regarding claim 13, it is noted the Bruder does not specifically disclose a non-transitory computer-readable medium configured to store a toy construction according to claim 1, represented in a digital form.  However, Bruder discloses a physical brick (Fig. 10). In addition, Hansen discloses a toy brick in digital form (col. 4, line 51 to col. 5, line 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bruder to make the brick digital (aka virtual) because doing so would be use of a known technique (using a virtual environment for toy bricks) to improve a similar product (a toy brick) in the same way (using a virtual environment for toy bricks which provides alternative models based on the construction elements used – see Hansen: col. 2, lines 30-41).
Regarding claim 14, the combined Bruder and Hansen disclose implemented by computer software executed on a fixed, portable and/or hand-held computing device (Hansen: col. 4, line 51 to col. 5, line 2).  


Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not generally persuasive. 
The primary reference Cheng has been replaced by Bruder; as now cited in applicant’s IDS. As such, all arguments directed toward Cheng are now moot.  
Furthermore while the Examiner acknowledges the European Patent Application allowance, the Examiner notes that the particular prosecution of that application has no bearing on the prosecution of this application.
No additional arguments have been submitted.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/24/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711